NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 CHRISTINE WONG,                                 No.    15-15807

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-05524-CRB

   v.
                                                 MEMORANDUM*
 ELLEN ANDERSON, AKA The Harrison
 Team; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                          Submitted September 27, 2016**

Before:      TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Christine Wong appeals pro se from the district court’s judgment dismissing

for lack of subject matter jurisdiction her action seeking specific performance of a

real estate purchase agreement. We review de novo. Scholastic Entm’t, Inc. v. Fox


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Entm’t Grp., Inc., 336 F.3d 982, 985 (9th Cir. 2003). We affirm.

      The district court properly dismissed Wong’s action for lack of subject

matter jurisdiction because Wong did not present a federal question on the face of

her amended complaint. See Rivet v. Regions Bank of La., 522 U.S. 470, 475

(1998) (plaintiff must present a federal question on the face of a properly pleaded

complaint).

      For the same reason, the district court did not abuse its discretion in denying

Wong’s motion for reconsideration of the order dismissing her action. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.

1993) (setting forth standard of review).

      The district court did not abuse its discretion in dismissing Wong’s action

without leave to amend. See Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298

(9th Cir. 1998) (leave to amend not required “where the amended complaint would

also be subject to dismissal”); see also Chodos v. W. Publ’g Co., 292 F.3d 992,

1003 (9th Cir. 2002) (setting forth standard of review).

      We reject as without merit Wong’s contention that the district court

improperly dismissed the action without first holding a hearing. See Scholastic

Entm’t, Inc., 336 F.3d at 985 (“While a party is entitled to notice and an

                                            2                                 15-15807
opportunity to respond when a court contemplates dismissing a claim on the

merits, it is not so when the dismissal is for lack of subject matter jurisdiction.”

(citations omitted)).

      AFFIRMED.




                                           3                                     15-15807